Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application. No new or canceled claims are presented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Publication US2013/0212808A1 hereinafter referred to as Lachenbruch. Lachenbruch discloses a mattress system, comprising: a mattress 20 comprising a top surface and at least two side surfaces; at least one passage 62 integrally formed in the mattress and extending laterally through at least one of the side surfaces of the mattress; and at least one cooling device 72 configured to transfer heat away from the top surface, wherein the cooling device is configured to pass a cooled working fluid through the at least one passage and cool the top surface of the mattress; as per claim 2 wherein the at least one cooling device passes at least one of air, water, ammonia, carbon dioxide, non-halogenated hydrocarbons, halogenated hydrocarbons, or liquid nitrogen from the cooling device through the at least one passage through the mattress; as per claim 3 wherein the at least one cooling device circulates forced air through the mattress.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch in view of US Patent 4,777,802 hereinafter referred to as Feher. Lachenbruch discloses the claimed invention however does not disclose wherein the at least one cooling device is a thermoelectric cooling device. 
Feher teaches a bed system, comprising: a bed cooling system 30, 31 with at least one passage integrally formed, at least one cooling device 31 wherein the at least one cooling device is a thermoelectric cooling device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Lachenbruch as taught by Feher to be a thermoelectric cooling device. Which allows one to more effectively maintain a target temperature by controlling the amount of heating or cooling more precisely. Such a modification would yield expected results. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch. Lachenbruch discloses wherein the mattress comprises a first support layer comprising a foam. Lachenbruch discloses the claimed invention except for wherein the first support layer comprising a non-viscoelastic foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to foam the first support layer from a non-viscoelastic foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch in view of US Patent 5,837,002 hereinafter referred to as Augustine. Lachenbruch discloses the claimed apparatus however does not disclose wherein the mattress further comprises a comfort layer disposed above the first support layer.
Augustine teaches a mattress system (see fig. 2 and 4), comprising: a mattress 30 comprising a top surface; and at least one cooling device 46 configured to transfer heat away from the top surface, wherein the cooling device is configured to circulate a working fluid (water) or thermoelectrically cool; wherein the mattress further comprises a comfort layer 32, 43 disposed above the first support layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Lachenbruch as taught by Augustine to include comfort layer disposed over the first support layer. Such a modification would allow for improved comfort to the user by providing additional padding. Such a modification would yield expected results. 
Re-Claim 9
	Lachenbruch as modified by Augustine discloses,
wherein the comfort layer comprises a foam.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 & 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673